EXHIBIT 10.1

WAIVER AND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS WAIVER AND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of this 15th day of September, 2008, by and among Bioject
Medical Technologies, Inc., an Oregon corporation and Bioject, Inc., each with
its principal place of business at 20245 S.W. 95th Ave., Tualatin, OR 97062 USA
(individually and collectively, “Borrower”) and PARTNERS FOR GROWTH, L.P.
(“PFG”). Capitalized terms used herein without definition shall have the same
meanings given them in the Loan Agreement (as defined below).

RECITALS

A. Borrower and PFG have entered into that certain Loan and Security Agreement
dated as of August 31, 2007 (as may be amended, restated, or otherwise modified,
the “2007 Loan Agreement”) pursuant to which PFG extended advances of money, all
of which were repaid by Borrower on September 3, 2008.

B. In addition to the 2007 Loan Agreement, Borrower and PFG are party to a Term
Loan and Security Agreement dated as of March 29, 2006 (the “Convertible Loan
Agreement”), under which there is outstanding $1,250,000 in principal (prior to
any payment referred to in Section 7.5 hereof) and $2,604.17 in accrued and
unpaid interest as of September 15, 2008, a Loan and Security Agreement dated as
of December 11, 2006 (the “Revolving Loan Agreement”), repaid by Borrower on
June 11, 2008, and associated cross-corporate guarantees and security agreements
(the “Loan Documents”).

C. Borrower and PFG entered into that certain Forbearance No. 1, Limited Waiver
and Modification to Loan and Security Agreement dated as of November 19, 2007,
as amended by that certain Amendment to Forbearance No. 1, Limited Waiver and
Modification to Loan and Security Agreement entered into as of December 19, 2007
(collectively, the “2007 Forbearance”).

D. Borrower and PFG entered into that certain Forbearance No. 2, Limited Waiver
and Modification to Loan and Security Agreement on May 30, 2008 (the
“Forbearance”), pursuant to which the parties entered into certain agreements
regarding the conditional restructure of the Convertible Loan Agreement on or
before September 15, 2008.

E. But for the Forbearance, Borrower would be in default of the financial
covenants set forth in the Loan Documents (the “Specified Default”).

F. The Forbearance Period under the Forbearance ends September 15, 2008 and
Borrower (a) acknowledges the Specified Default, (b) desires that the
Convertible Loan Agreement be amended as contemplated in the Forbearance, and
(c) desires that PFG waive the Specified Default upon the terms and conditions
set forth herein.

G. Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, PFG is willing to amend the
terms of the Convertible Loan Agreement and waive the Specified Default.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals, incorporated by
reference herein, and intending to be legally bound, the parties hereto agree as
follows:

1. EVENT OF DEFAULT. Borrower acknowledges the Specified Default.

 

1



--------------------------------------------------------------------------------

2. WAIVER OF PFG. Subject to Borrower’s performance of this Amendment and the
satisfaction of the conditions set forth in Section 7 hereof, PFG waives
Borrower’s non-compliance up to and including the date hereof with the Loan
Documents giving rise to the Specified Default and agrees to not exercise
remedies under the Loan Documents as a result thereof. In the event of a breach
by Borrower of any of the terms set forth in this Amendment, a failure of any
condition set forth in Section 7, or the occurrence after the date hereof of any
Default under the Convertible Loan Agreement, associated security agreements and
any associated cross-corporate guaranties, PFG may exercise any remedies
available to PFG under the Convertible Loan Agreement, associated security
agreements and any associated cross-corporate guaranties and under applicable
law. For purposes of this Amendment, the “Specified Default” shall mean the
specific historical Default that PFG is agreeing to waive hereunder as set forth
under Recital E, above.

3. AMENDMENT OF CONVERTIBLE LOAN AGREEMENT. The Convertible Loan Agreement is
hereby amended prospectively as follows:

3.1 Acknowledgment of Borrower. Borrower acknowledges its receipt from PFG at
the initial Closing of the Convertible Loan the sum of $1,250,000 and that such
principal amount remains outstanding on the date hereof (before the specified
repayments required to be made under Section 7.5 as conditions to this
Amendment). The relevant provisions of the Convertible Loan Agreement shall be
construed accordingly.

3.2 Repayment. The first two paragraphs of Section 1 of the Schedule consisting
of approximately four lines of text (under the general heading “LOAN (Section
1.1)”) shall be replaced with the following:

1. LOAN (Section 1.1):

 

     The Loan shall consist of a term loan in the original principal amount of
$1,250,000, funded in its
entirety on or about March 29, 2006.     Repayment:    The principal amount of
the Loan shall be repaid as follows:    (1) $137,500 on September 15, 2008;   
(2) $137,500 on October 1, 2008;    (3) in monthly installments of $55,000
commencing October 1, 2008 (and, for the avoidance of doubt, the $55,000 payment
due on October 1, 2008 is in addition to the payment required under clause (2),
above); and    (4) a final principal payment equal to the principal amount
outstanding at the Maturity Date, together with accrued interest thereon, and
any and all other monetary Obligations due under this Loan, on the Maturity
Date.    Notwithstanding the requirement to tender payments under clause (3),
above, within three (3) Business Days of the end of any month in which a payment
is due under clause (3), above, PFG may notify Borrower that it is not requiring
a regularly-scheduled principal payment to be made for such month. If Borrower
makes such regularly-scheduled principal payment notwithstanding PFG’s notice
that no such payment for the month will be required, or Borrower makes any
non-scheduled payment of principal (collectively “Non-Required Principal
Payments”), such Non-Required Principal Payments shall be treated as Prepayments
under the applicable clause of this Schedule 1, below.    Any reduction in the
principal amount of the Loan due to the scheduled principal payments specified
above made by Borrower shall reduce the amount of the Loan eligible for PFG
conversion into Borrower’s equity

 

2



--------------------------------------------------------------------------------

   securities under Section 1 of this Schedule in the provisions identified as
“PFG Conversion” and “BMTI-Initiated Conversion”.”

3.3 Prepayment. The clause entitled “Prepayment” in Section 1 of the Schedule is
amended in its entirety as follows:

 

“Prepayment:

   Borrower may make a Non-Required Principal Payment, plus all accrued and
unpaid interest thereon in whole or in part at any time, without penalty,
subject to compliance with the following provisions. At the time any
Non-Required Principal Payment is made, BMTI shall issue PFG a warrant to
purchase that number of shares of BMTI’s common stock as would be issued at such
time if BMTI or PFG had converted that portion of the Loan that is equal to the
prepayment (each a “Warrant” and all such Warrants collectively, “Warrants”).
The exercise price of the Warrant(s) shall be equal to the Conversion Price. The
expiration date of each Warrant issued under this clause shall be the Maturity
Date (ignoring any early termination of the Loan due to prepayment or
otherwise). The form of Warrant shall be in substantially the form of the
warrant issued to PFG in connection with the Existing PFG Loans (as defined in
Section 8 of this Schedule).”

3.4 Interest Rate. The first paragraph of Section 2 of the Schedule to the
Convertible Loan Agreement is amended to read in its entirety as follows:

 

  “A rate equal to the Prime Rate plus three percent (3%) per annum, floating,
and applied to the average daily aggregate amount outstanding under this
Agreement each month. Interest shall be calculated on the basis of a 360-day
year and a year of twelve months of 30 days each for the actual number of days
elapsed. Accrued interest for each month shall be payable monthly, on the first
day of each month for interest accrued during the prior month.”

3.5 Financial Covenants. To Section 5 of the Convertible Loan Agreement are
added the following new provisions:

 

“Minimum Liquidity:    Borrower shall maintain at all times, to be tested as of
the last day of each month, unless otherwise noted:    Liquidity Ratio. A
minimum Liquidity Ratio of 1.50 : 1.00. “Liquidity Ratio” means a ratio of (a)
Borrower’s unrestricted Cash maintained at or through financial institutions,
plus Borrower’s Eligible Accounts, to (b) outstanding monetary Obligations owed
to PFG.    “Cash” means (i) funds deposited with depositary institutions,
(ii) marketable direct obligations issued or unconditionally guaranteed by the
United States or any agency or any State thereof having maturities of not more
than one (1) year from the date of acquisition; (iii) commercial paper maturing
no more than one (1) year after its creation and having the highest rating from
either Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc., (iv)
bank certificates of deposit issued maturing no more than one (1) year after
issue; and (v) money market funds at least ninety-five percent (95%) of the
assets of which constitute cash equivalents of the kinds described in clauses
(ii) through (iv) of this definition.”

3.6 Definitions. The following new definitions shall be added to Section 7
(“Definitions”) of the Convertible Loan Agreement:

 

3



--------------------------------------------------------------------------------

“Eligible Accounts” means Accounts and General Intangibles arising in the
ordinary course of Borrower’s business from the sale of goods or the rendition
of services, or the non-exclusive licensing of Intellectual Property, which PFG,
in its good faith business judgment, shall deem eligible for borrowing. Without
limiting the fact that the determination of which Accounts are eligible for
borrowing is a matter of PFG’s good faith business judgment, the following (the
“Minimum Eligibility Requirements”) are the minimum requirements for a Account
to be an Eligible Account:

(i) the Account must not be outstanding for more than 90 days from its invoice
date (the “Eligibility Period”),

(ii) the Account must not represent progress billings, credit balances,
accounting entries made to nullify a prior entry (contras), or be due under a
fulfillment or requirements contract with the Account Debtor,

(iii) the Account must not be subject to any contingencies (including Accounts
arising from sales on consignment, guaranteed sale or other terms pursuant to
which payment by the Account Debtor may be conditional),

(iv) the Account must not be owing from an Account Debtor with whom Borrower has
any material dispute (whether or not relating to the particular Account),

(v) the Account must not be owing from an Affiliate of Borrower,

(vi) the Account must not be owing from an Account Debtor which is subject to
any insolvency or bankruptcy proceeding, or whose financial condition is not
acceptable to PFG in its good faith business judgment, or which fails or goes
out of a material portion of its business,

(vii) the Account must not be owing from the United States or any department,
agency or instrumentality thereof (“Government Accounts”), to the extent the
aggregate of such Government Accounts exceeds 25% of Eligible Accounts at any
time (unless there has been compliance, to PFG’s satisfaction, with the United
States Assignment of Claims Act) and, for the avoidance of doubt, any Government
Accounts in excess of such threshold shall not be treated as Eligible Account
unless PFG, in its sole discretion, otherwise expressly permits,

(viii) the Account must not be owing from an Account Debtor located outside the
United States or Canada (unless an Excepted Concentration Account, pre-approved
by PFG in its discretion in writing, or backed by a letter of credit
satisfactory to PFG, or FCIA insured satisfactory to PFG),

(xi) the Account must not be owing from an Account debtor whose accounts
receivable aged over 90 days from invoice date exceed 50% of all accounts
receivable from such account debtor, and in such case, no account receivable of
such account debtor would be eligible for financing hereunder; and

(x) the Account must not be owing from an Account Debtor to whom Borrower is or
may be liable for goods purchased from such Account Debtor or otherwise (but, in
such case, the Account will be deemed not eligible only to the extent of any
amounts owed by Borrower to such Account Debtor).

Accounts owing from one Account Debtor will not be deemed Eligible Accounts to
the extent they exceed 25% of the total Accounts outstanding; provided that the
foregoing shall not include Excepted Concentration Accounts. In addition, if
more than 50% of the Accounts owing from an Account Debtor are outstanding for a
period longer than their Eligibility Period (without regard to unapplied
credits) or are otherwise not eligible Accounts, then all Accounts owing from
that Account Debtor will be deemed ineligible for borrowing. PFG may, from time
to time, in its good faith business judgment, revise the Minimum Eligibility
Requirements, upon written notice to Borrower.

“Excepted Concentration Accounts” means Accounts Receivable from Merial, Amgen,
Inc. (AMGN: NASDAQ), Ferring and Serono, Inc. (SRA: NYSE).

“Minimum Eligibility Requirements” is defined in the definition of “Eligible
Accounts” above.

3.7 Provisions Dealing with Accounts. To Section 4 of the Convertible Loan
Agreement are added the following new provisions:

“4.10 Representations Relating to Accounts. Borrower represents and warrants to
PFG as follows: Each Account used by Borrower to determine its compliance with
the financial covenant set forth in Section 5 of the Schedule shall,
(i) represent an undisputed bona fide existing unconditional obligation of the
Account Debtor created by the sale, delivery, and acceptance of goods or the
rendition of services, or the licensing of Intellectual

 

4



--------------------------------------------------------------------------------

Property, in the ordinary course of Borrower’s business, and (ii) meet the
Minimum Eligibility Requirements set forth in Section 8 below.

4.11 Representations Relating to Documents and Legal Compliance. Borrower
represents and warrants to PFG as follows: All statements made and all unpaid
balances appearing in all invoices, instruments and other documents evidencing
the Accounts are and shall be true and correct in all material respects and all
such invoices, instruments and other documents and all of Borrower’s books and
records are and shall be genuine and in all respects what they purport to be.
All sales and other transactions underlying or giving rise to each Account shall
comply in all material respects with all applicable laws and governmental rules
and regulations. To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are and shall be genuine, and all such documents, instruments and
agreements are and shall be legally enforceable in accordance with their terms.

4.12 Documents Relating to Accounts. If requested by PFG, Borrower shall furnish
PFG with copies (or, at PFG’s request, originals) of all contracts, orders,
invoices, and other similar documents, and all shipping instructions, delivery
receipts, bills of lading, and other evidence of delivery, for any goods the
sale or disposition of which gave rise to such Accounts, and Borrower warrants
the genuineness of all of the foregoing. Borrower shall also furnish to PFG an
aged accounts receivable trial balance as provided in the Schedule. In addition,
Borrower shall deliver to PFG, on its request, the originals of all instruments,
chattel paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts, in the same form as received, with all
necessary endorsements, and copies of all credit memos.

4.13 Disputes. Borrower shall notify PFG promptly of all disputes or claims
relating to Accounts and the settlement, compromise or forgiveness thereof.

4.14 Verification. PFG may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or PFG or such other name as PFG may choose.”

3.8 Negative Covenants. To the end of Section 4.6(iv) is added the following
clause:

“, provided that Borrower shall give PFG advance written notice of any exclusive
licensing of Intellectual Property and provided further that the proceeds of
such licensing shall become Collateral subject to the security interest of PFG”.

3.9 Events of Default. Section 6.1(b) is amended to read in its entirety as
follows:

“(b) Borrower shall fail to pay any principal amount of the Loan or any interest
thereon within three (3) Business Days after the date due (unless such principal
payment is not then required by PFG to be paid) or shall fail to pay any other
monetary Obligation within five (5) Business Days after the date due; or ”

3.10 Jury Trial Waiver. Section 8.18 is replaced in its entirety with the
following:

“8.18 Mutual Waiver of Jury Trial. BORROWER AND PFG EACH HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN PFG AND BORROWER, OR ANY CONDUCT, ACTS OR OMISSIONS OF PFG OR
BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR
ANY OTHER PERSONS AFFILIATED WITH PFG OR BORROWER, IN ALL OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. WITHOUT INTENDING IN
ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A
TRIAL BY JURY, if the above waiver of the right to a trial by jury is not
enforceable under applicable law, the parties hereto agree that any and all
disputes or controversies of any nature between them arising at any time shall
be decided by a reference to a private judge, mutually selected by the parties
(or, if they cannot agree, by the Presiding Judge of the San Francisco County,
California Superior Court) appointed

 

5



--------------------------------------------------------------------------------

in accordance with California Code of Civil Procedure Section 638 (or pursuant
to comparable provisions of federal law if the dispute falls within the
exclusive jurisdiction of the federal courts), sitting without a jury, in San
Francisco County, California; and the parties hereby submit to the jurisdiction
of such court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the San Francisco County, California
Superior Court for such relief. The proceeding before the private judge shall be
conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings. The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings. The
private judge shall oversee discovery and may enforce all discovery rules and
order applicable to judicial proceedings in the same manner as a trial court
judge. The parties agree that the selected or appointed private judge shall have
the power to decide all issues in the action or proceeding, whether of fact or
of law, and shall report a statement of decision thereon pursuant to the
California Code of Civil Procedure § 644(a). Nothing in this paragraph shall
limit the right of any party at any time to exercise self-help remedies,
foreclose against collateral, or obtain provisional remedies. The private judge
shall also determine all issues relating to the applicability, interpretation,
and enforceability of this paragraph.”

3.11 Reporting. Section 6 of the Schedule is replaced in its entirety with the
following:

 

“6. REPORTING.

  (Section 4.4):     Borrower shall provide PFG with the following:  

(a)     Monthly accounts receivable agings, aged by invoice date, within five
(5) Business Days after the end of each month.

 

(b)     Monthly accounts payable agings, aged by invoice date, and outstanding
or held check registers, if any, within five (5) Business Days after the end of
each month.

 

(c)     Monthly reconciliations of accounts receivable agings (aged by invoice
date), and general ledger, within five (5) Business Days after the end of each
month.

 

(d)     Monthly perpetual inventory reports for the Inventory valued on a
first-in, first-out basis at the lower of cost or market (in accordance with
GAAP) or such other inventory reports as are requested by PFG in its good faith
business judgment, all within ten (10) Business Days after the end of each
month.

 

(e)     Monthly unaudited, management-prepared financial statements prepared in
accordance with GAAP, within ten (10) Business Days after the end of each month.

 

(f)      Monthly Compliance Certificates, within ten (10) Business Days after
the end of each month, in such form as PFG shall reasonably specify, signed by
the Chief Financial Officer of Borrower, certifying that as of the end of such
month Borrower was in full compliance with all of the terms and conditions of
this Agreement, and setting forth calculations showing compliance with the

 

6



--------------------------------------------------------------------------------

  

financial covenants set forth in this Agreement and such other information as
PFG shall reasonably request, including, without limitation, a statement that at
the end of such month there were no held checks.

  

(g)     Quarterly financial statements, as soon as available, and in any event
within forty-five days after the end of each fiscal quarter of Borrower (other
than the last fiscal quarter in any year); provided, however, if Borrower files
a form 10-Q with the Securities and Exchange Commission and the same is
available within said period through EDGAR, such availability will satisfy this
requirement.

  

(h)     A quarterly information update certificate, in the form of an update of
the Representations, unless such information is otherwise included as part of a
Borrowing Base or Monthly Compliance Certificate, within the earlier to occur of
ten (10) Business Days after the end of each fiscal quarter of Borrower or
promptly following the knowledge of any executive officer of Borrower that the
Representations are no longer true, complete and accurate.

  

(j)      Annual financial statements, as soon as available, and in any event
within 120 days following the end of Borrower’s fiscal year, certified by, and
with an unqualified opinion of, independent auditors reasonably acceptable to
PFG; provided, however, if Borrower files a form 10-K with the Securities and
Exchange Commission and the same is available within said period through EDGAR,
such availability will satisfy this requirement; provided, further, that for
purposes of this provision an opinion will be considered “unqualified” even
though it has a “going concern” qualification.”

4. BORROWER’ REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete
(i.e., do not omit to state a material fact necessary in order to make the
statements made, in light of the circumstances which they were made, not
misleading) in all material respects as of the date hereof (except to the extent
such representations and warranties relate to an earlier date, in which case
they were true and correct as of such date), and (ii) no Event of Default has
occurred and is continuing, other than the Default(s) waived pursuant to this
Amendment;

(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Documents, as amended by
this Amendment;

(c) the articles of incorporation, bylaws and other organizational documents of
Borrower delivered to PFG on the Effective Date remain true, accurate and
complete and have not been amended (other than as disclosed in Borrower’s SEC
filings), supplemented or restated and are and continue to be in full force and
effect;

(d) the execution, delivery and performance by Borrower of this Amendment have
been duly authorized by all necessary corporate action on the part of Borrower;

(e) this Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability

 

7



--------------------------------------------------------------------------------

may be limited by bankruptcy, insolvency, reorganization, liquidation,
moratorium or other similar laws of general application and equitable principles
relating to or affecting creditors’ rights; and

(f) as of the date hereof, it has no known defenses against the obligations to
pay any amounts under the Obligations and it has no known claims of any kind
against PFG. Borrower acknowledges that, to its knowledge, PFG has acted in good
faith and has conducted in a commercially reasonable manner its relationships
with Borrower in connection with this Amendment and in connection with the Loan
Documents. For purposes hereof, the term “knowledge” (and derivative terms)
means the actual knowledge of any executive officer of Borrower or such
knowledge as a reasonably prudent executive officer of a U.S. publicly-traded
corporation would have if such executive officer exercised reasonable diligence
in the performance of his or her legal duties and responsibilities.

Borrower understands and acknowledges that PFG is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties.

5. RELEASE. Borrower hereby forever relieves, releases, and discharges PFG and
its present or former employees, officers, directors, agents, representatives,
attorneys, and each of them, from any and all claims, debts, liabilities,
demands, obligations, promises, acts, agreements, costs and expenses, actions
and causes of action, of every type, kind, nature, description or character,
whether known or unknown, suspected or unsuspected, absolute or contingent,
arising out of or in any manner connected with or related to facts,
circumstances, issues, controversies or claims existing or arising from the
beginning of time through and including the date of execution of this
Amendment(collectively “Released Claims”). Without limiting the foregoing, the
Released Claims shall include any and all liabilities or claims (except for
those arising from gross negligence or intentional misconduct in relation to any
confidentiality obligations PFG may have in respect of Borrower) arising out of
or in any manner connected with or related to the Loan Documents, the Recitals
hereto, any instruments, agreements or documents executed in connection with any
of the foregoing or the origination, negotiation, administration, servicing
and/or enforcement of any of the foregoing. In furtherance of this release,
Borrower expressly acknowledges and waives any and all rights under Section 1542
of the California Civil Code, which provides as follows: “A general release does
not extend to claims which the creditor does not know or expect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” By entering into this
release, Borrower recognizes that no facts or representations are ever
absolutely certain and it may hereafter discover facts in addition to or
different from those which it presently knows or believes to be true, but that
it is the intention of Borrower hereby to fully, finally and forever settle and
release all matters, disputes and differences, known or unknown, suspected or
unsuspected; accordingly, if any Borrower should subsequently discover that any
fact that it relied upon in entering into this release was untrue, or that any
understanding of the facts was incorrect, neither Borrower shall be entitled to
set aside this release by reason thereof, regardless of any claim of mistake of
fact or law or any other circumstances. Borrower acknowledges that it is not
relying upon and has not relied upon any representation or statement made by PFG
with respect to the facts underlying this release or with regard to any of such
party’s rights or asserted rights. This release may be pleaded as a full and
complete defense and/or as a cross-complaint or counterclaim against any action,
suit, or other proceeding that may be instituted, prosecuted or attempted in
breach of this release. Borrower acknowledges that the release contained herein
constitutes a material inducement to PFG to enter into this Amendment, and that
PFG would not have done so but for PFG’s expectation that such release is valid
and enforceable in all events. Borrower hereby represents and warrants to PFG,
and PFG is relying thereon, as follows: (i) except as expressly stated in this
Amendment, neither PFG nor any agent, employee or representative of PFG has made
any statement or representation to any Borrower regarding any fact relied upon
by any Borrower in entering into this Amendment; (ii) Borrower has made such
investigation of the facts pertaining to this Amendment and all of the matters
appertaining thereto, as it deems necessary; (iii) the terms of this Amendment
are contractual and not a mere recital; (iv) this Amendment has been carefully
read by Borrower, the contents hereof are known and understood by Borrower, and
this Amendment is signed freely, and without duress, by Borrower; (v) Borrower
represents and warrants that it is the sole and lawful owner of all right, title
and interest in and to every claim and every other matter which it releases
herein, and that it has not heretofore assigned or transferred, or purported to
assign or transfer, to any person, firm or entity any claims or other matters
herein released. Borrower shall indemnify PFG, defend and hold it harmless from
and against all claims based upon or arising in connection with prior
assignments or purported assignments or transfers of any claims or matters
released herein.

 

8



--------------------------------------------------------------------------------

6. LIMITATION. The forbearance, conditional limited waivers and amendments set
forth in this Amendment shall be limited precisely as written and shall not be
deemed (a) to be a forbearance, waiver or modification of any other term or
condition of the Loan Agreement or of any other instrument or agreement referred
to therein or to prejudice any right or remedy which PFG may now have or may
have in the future under or in connection with the Loan Agreement or any
instrument or agreement referred to therein; (b) to be a consent to any future
amendment or modification, forbearance or waiver to any instrument or agreement
the execution and delivery of which is consented to hereby, or to any waiver of
any of the provisions thereof; or (c) to limit or impair PFG’s right to demand
strict performance of all terms and covenants as of any date. Except as
expressly amended hereby, the Loan Agreement shall continue in full force and
effect.

7. EFFECTIVENESS. Subject to the satisfaction of the conditions precedent set
forth below, this Amendment shall become effective on the date hereof, but shall
continue to be subject to the satisfaction of all the following conditions:

7.1 Execution and Delivery. Borrower and PFG shall have duly executed and
delivered this Amendment and all Amendments to PFG;

7.2 Payment of PFG Expenses. All PFG Expenses (including all reasonable
attorneys’ fees and reasonable expenses) incurred in connection with this
Amendment shall immediately become a part of the Borrower’s Obligations and
shall be due and payable upon PFG demand.

7.3 Further Assurances. Borrower shall execute and deliver such amendments,
documents and instruments as are necessary or appropriate to effect the
conditions to this Amendment, including without limitation, the Amendments.

7.4 Compliance Certificate. Borrower shall have delivered to PFG a Compliance
Certificate.

7.5 Partial Repayment of Principal. Borrower shall have made agreed principal
payments of $137,500 on the date hereof and $137,500 on October 1, 2008, leaving
a principal balance of $975,000 under the Loan, before reflecting the scheduled
principal payment of $55,000 also due on October 1, 2008, as set forth in
Section 3.2 of this Amendment.

8. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

9. INTEGRATION; CONSTRUCTION. This Amendment, the Amendments and any other
documents executed in connection herewith or therewith or pursuant hereto or
thereto contain the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior agreements, understandings, offers
and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by PFG with respect to Borrower shall remain in
full force and effect. The title of this Agreement and section headings are for
the readers’ convenience only and shall be ignored for purposes of integration
into the Loan Agreement. The term “Schedule” means the Schedule to the Loan
Agreement. Quotation marks around new provisions to be incorporated into or
amendments to be made to the existing terms of the Convertible Loan Agreement
are for the convenience of the reader only.

10. Severability. If one or more provisions of this Agreement are held to be
unenforceable or are in violation of any applicable law or stock exchange rules
or regulations to which either Borrower of PFG is subject, the parties agree to
renegotiate such provision in good faith, in order to maintain the economic
position enjoyed by each party as close as possible to that under the provision
rendered unenforceable or that is in violation. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of the Agreement shall be interpreted as if such provision were
so excluded and (iii) the balance of the Agreement shall be enforceable in
accordance with its terms.

 

9



--------------------------------------------------------------------------------

11. GOVERNING LAW; VENUE; DISPUTE RESOLUTION. THIS AMENDMENT SHALL BE GOVERNED
BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF CALIFORNIA. Borrower and PFG each submit to the exclusive jurisdiction of the
State and Federal courts in San Francisco County, California.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, PFG AND BORROWER EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the San Francisco County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in San Francisco County, California; and the parties hereby submit to
the jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders and issuing preliminary and permanent
injunctions. All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the San Francisco County, California
Superior Court for such relief. The proceeding before the private judge shall be
conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings. The parties shall be entitled to
discovery which, other than a limitation of not more than 3 depositions per
party of not more than 5 hours each, shall be conducted in the same manner as it
would be before a court under the rules of discovery applicable to judicial
proceedings. The private judge shall oversee discovery and may enforce all
discovery rules and order applicable to judicial proceedings in the same manner
as a trial court judge. The parties agree that the selected or appointed private
judge shall have the power to decide all issues in the action or proceeding,
whether of fact or of law, and shall report a statement of decision thereon
pursuant to the California Code of Civil Procedure § 644(a). The private judge
shall also determine all issues relating to the applicability, interpretation,
and enforceability of this paragraph and may grant appropriate relief from the
terms of this paragraph for good cause shown.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

    BORROWER:     BIOJECT, INC.     an Oregon corporation       By:   /s/
Christine M. Farrell       Printed Name:   Christine M. Farrell       Title:  
Vice President of Finance     BORROWER:     BIOJECT MEDICAL TECHNOLOGIES, INC.  
  an Oregon corporation       By:   /s/ Christine M. Farrell       Printed Name:
  Christine M. Farrell       Title:   Vice President of Finance     PFG:    
PARTNERS FOR GROWTH, L.P.       By:   /s/ Lorraine Nield       Printed Name:  
Lorranie Nield       Title:   Manager, Partners for Growth, LLC, its General
Partner